DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the claim limitation “…the microwave photonic filter… wherein the laser light source, the phase modulator, the optical notch filter and the photodetector constitute a swept microwave photonic filter together” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because – 
(i). there is insufficient antecedent basis for the claim limitation “microwave photonic filter”; and 
(ii). it is unclear that the first underlined portion of the claim limitation “the microwave photonic filter” and the second underlined portion of the claim limitation “a swept microwave photonic filter” are related to each other or not because according to Application’s specification on page 9, line 11, which states “Therefore, the laser light source, the phase modulator, the optical notch filter and the photodetector together constitute a microwave photonic filter” and also claim 1 states that “wherein the laser light source, the phase modulator, the optical notch filter and the photodetector constitute a swept microwave photonic filter together”; if they are referring to the same then the first underlined portion of the claim limitation “the microwave photonic filter” and the second underlined portion of the claim limitation “a swept microwave photonic filter” should use the same term instead of two different term. 
	Dependent claims 2-11 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2-11 are depending on the rejected independent claim 1.
	Regarding claim 2, the claim limitation “…the swept microwave photonic filter….the microwave photonic filter…” should use the same term if they are referring to the same as explained in claim 1 above.
Regarding claim 4, the claim limitation “…the optical carrier.” should be “…an optical carrier.” according to antecedent basis requirement.
Regarding claim 5, the claim limitation “…the simulated…” should be “…simulated…” according to antecedent basis requirement.
Regarding claim 6, two of the locations of the claim limitation “the microwave photonic filter” should be matched with the changes in the claim 1 as explained above.
Regarding claim 7, (i). the claim limitation “the swept microwave photonic filter” should be matched with the change in the claim 1 as explained above; and (ii). the claim limitation “…the center frequency of the laser light source…” should be “…center frequency of the laser light source…” according to antecedent basis requirement.
Regarding claim 8, (i). the claim limitation “the swept microwave photonic filter” should be matched with the change in the claim 1 as explained above; and (ii). the claim limitation “…the starting of oscillation.” should be “……starting of oscillation.” according to antecedent basis requirement.
Regarding claim 11, the claim limitation “…the optical carrier.” should be “…an optical carrier.” according to antecedent basis requirement.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (11,362,482) (hereinafter “Li”).
Note: This application Li et al. (11,362,482, Foreign Application Priority filing date May 10, 2019) currently names joint inventors (Ming Li, Tengfei Hao, Dapeng Liu (who is not common), Nuannuan Shi, Wei Li, Ninghua Zhu). In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Regarding claim 1, Li discloses a Fourier domain mode-locked optoelectronic oscillator (Fig.1, please refer to the whole reference for detailed) comprising: a laser light source (1 in Fig.1), a phase modulator (2), an optical notch filter (3), a photodetector (4), an electrical amplifier (5) and a power divider (6); wherein the laser light source is configured to emit an optical signal (column 3, line 55), the phase modulator is configured to modulate the optical signal so as to form a carrier wave and two modulated sidebands (column 3, line 56-58 and column 6, line 14-35), the optical notch filter (3) is configured to suppress one of the modulated sidebands so as to output the carrier wave and the other sideband unsuppressed (column 3, line 56-61 and column 6, line 14-35), and the photodetector is configured to receive the carrier wave and the other sideband and restore an electric signal having a corresponding frequency by beating the carrier wave with the other sideband (please refer to at least column 6, line 14-35); wherein a detecting frequency of the photodetector, a light emitting frequency of the laser light source, or a frequency of the optical notch filter is configured to be tuned periodically (please refer to at least column 2, line 29-35; column 4, line 6-14; and claim 1) so that a change in a passband of the microwave photonic filter is matched with a latency for delivering the optical and microwave signal in a loop of the optoelectronic oscillator for one trip, thereby enabling the oscillating signal to be Fourier domain mode locked (please refer to at least column 2, line 60 to column 3, line 5; column 4, line 9-52; and claim 1); wherein the photodetector, the electrical amplifier, the power divider, and the phase modulator are sequentially coupled by a cable (Fig.1), and a chirped microwave signal is output by the power divider (please refer to at least column 4, line 46-52 and column 6, line 58-66); wherein the laser light source, the phase modulator, the optical notch filter and the photodetector constitute a swept microwave photonic filter together (Fig.1).
Regarding claim 2, Li discloses the swept microwave photonic filter has a center frequency equal to a difference between a center frequency of an optical carrier of the laser light source and a center frequency of the optical notch filter (column 6, line 14-38), the microwave photonic filter is configured to perform a frequency sweeping by sweeping the frequency of the laser light source or the optical notch filter (please refer to at least column 2, line 28-35).
Regarding claim 4, Li discloses the laser light source (1) is a single-sideband modulated swept light source driven by a microwave signal, or a single frequency laser, so as to generate the optical carrier (column 6, line 31-32, center frequency of the optical signal carrier of the laser).
Regarding claim 5, Li discloses the optical notch filter is a phase-shifted fiber Bragg grating, or a micro-ring resonator, or an optical filter based on the stimulated Brillouin scattering effect, so as to filter out one of the modulated sidebands (column 5, line 39-43).
Regarding claim 6, Li discloses the change in the passband of the microwave photonic filter is matched with a latency for delivering the optical and microwave signal in the loop of the optoelectronic oscillator for one trip, thereby satisfying the Fourier domain mode-locked condition that: nT =Tr; wherein n is a positive integer, T is a change period for the microwave photonic filter, and Tr is the latency for delivering the optical and microwave signal in the loop of the optoelectronic oscillator for one trip (column 4, line 15-25).
Regarding claim 7, Li discloses a time-frequency variation of the chirped microwave signal output by the Fourier domain mode-locked optoelectronic oscillator is controlled by the swept microwave photonic filter, and the chirped microwave signal is continuous in phase; preferably, the Fourier domain mode-locked optoelectronic oscillator is configured to output the chirped microwave signal output with a tunable bandwidth, which has a center frequency tuned by controlling the center frequency of the laser light source or the optical notch filter, and a width tuned by controlling a change range of the frequency of the laser light source or the optical notch filter (please refer to at least column 6, line 50 to column 7, line 3).
Regarding claim 8, Li discloses the swept microwave photonic filter further comprises an optical amplifier for amplifying the optical signal, so as to promote the starting of oscillation (column 4, line 58-61 and column 7, line 4-13; and claim 3).
Regarding claim 9, Li discloses the positions of the power divider and the electrical amplifier in the Fourier domain mode-locked optoelectronic oscillator are exchangeable with each other (column 7, line 7-9); preferably, the phase modulator is replaced with a polarization modulator (column 4, line 53-54).
Regarding claim 10, Li discloses the optoelectronic oscillator is a single loop optoelectronic oscillator (Fig.1), or a double loop optoelectronic oscillator, or a multi-loop optoelectronic oscillator (column 5, line 44-47).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (11,362,482) (hereinafter “Li”) in view of Ilchenko et al. (2005/0123306) (“Ilchenko”).
Regarding claim 3, Li is used to reject claim 1 above.
Li discloses the phase modulator (2), the optical notch filter (3), and the photodetector (4) are coupled.
Li doesn’t explicitly disclose the phase modulator, the optical notch filter, and the photodetector are coupled by a fiber patch cord, and an optical fiber is configured as a microwave energy storage element.
Ilchenko discloses an example of the phase modulator (320), the optical notch filter (101A; Fig.1; ¶ 20), and the photodetector (340) are coupled by a fiber patch cord (330), and an optical fiber is configured as a microwave energy storage element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with the teaching of Ilchenko to provide the phase modulator, the optical notch filter, and the photodetector are coupled by a fiber patch cord, and an optical fiber is configured as a microwave energy storage element. The suggestion/motivation would have been to adjust the delay to suppress noise as taught by Ilchenko’s ¶ 28. 

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (11,362,482) (hereinafter “Li”) in view of Terra (2020/0096417)
Regarding claim 11, Li is used to reject claim 1 above.
Li discloses the laser light source to generate the optical carrier. And Li further discloses changing an emission wavelength of the laser (column 2, line 29-35 and claim 1). 
Li doesn’t explicitly disclose the laser light source is a swept laser.
Terra discloses an example of a swept laser is used to change the wavelength (¶ 12 and 38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with the teaching of Terra to provide the laser light source is a swept laser. The suggestion/motivation would have been to adjust the wavelength of the laser using a sweep laser as taught by Terra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849